DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 01/13/2021 has been entered and made of record.


Withdrawal of restriction requirement and previously nonelected claims are rejoined
Claim 1-13, 22 and 24 are allowable. The restriction requirement among inventions Group I-III, as set forth in the Office action mailed on 03/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II and III is withdrawn. 
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to IMAGE PROCESSING APPARATUS AND IMAGE PROCESSING METHOD.

Prior art was found for the independent claim 1 as follows: 
FUKUHARA [US20080089406A1] discloses the following claim limitations: 
An image processing apparatus comprising: 
a processor that executes a program stored in a memory and functions [Fig. 27, Para 0213-0214] as: 
a dividing unit configured to divide a plurality of first difference images that are based on addition and subtraction of a plurality of … images, [Fig. 2, Para 0077-0089; discloses the addition and subtraction of image data] and …
TSUCHITA [US20130222553A1] discloses the following claim limitations: 
… plurality of parallax images [Fig. 3-6, Para 0055-0059, 0072-0073, 0085-0089, discloses a plurality of parallax image with one microlens for four photodiodes PD (four pixels) ] …
FUKUHARA [US20080089406A1] discloses the following claim limitations: 
… an encoding unit configured to encode the plurality of first difference images …, wherein, as for the plurality of first difference images, the encoding unit 
Applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… a second difference image between a current composite image that is based on addition of the plurality of parallax images and a past composite image, into a plurality of sub-bands including a sub-band that includes high-frequency components and a sub-band that does not include high-frequency components; and … 
… and the second difference image … and, as for the second difference image, the encoding unit encodes data of the plurality of sub-bands.
These features are not found or suggested in the prior art.

Regarding independent claim 14, 19 and 21-24, the claim(s) recites the allowable subject matter of claim 1 above, and is/are therefore allowed on the same premise. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-24 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /DAKSHESH D PARIKH/ Primary Examiner, Art Unit 2488